Citation Nr: 0204816	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  99-04 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a claim for entitlement to service 
connection for a left knee disability.


REPRESENTATION

Appellant represented by:	M.J. Mooney; Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from August 20, 1968 to 
September 9, 1968.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Atlanta, Georgia 
Department of Veterans Affairs (VA) Regional Office (RO).

As discussed below, this case is again before the Board 
following a June 2001 Order from the U.S. Court of Appeals 
for Veterans Claims (Court).


FINDINGS OF FACT

1.  In March 1992, the RO denied service connection for a 
left knee disability.

2.  In April 1998, the RO determined that the veteran did not 
submit new and material evidence to reopen a claim for 
service connection for a left knee disability.

3.  Evidence submitted since the April 1998 RO decision 
concerning the claim for service connection for a left knee 
disability either does not bear directly and substantially 
upon the specific matter under consideration, or is 
cumulative or redundant, or is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

The additional evidence received since the RO's April 1998 
denial of entitlement to service connection for a left knee 
disability is not new and material and the veteran's claim 
for entitlement to service connection for a left knee 
disability is not reopened.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 3.326(a), 
20.202, 20.204(b), (c) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 2000, the Board determined that the veteran had 
not submitted new and material evidence to reopen a claim for 
service connection for a left knee disability.  In June 2001, 
the Court vacated the Board's decision and remanded the 
matter due to the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-45,632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

The VCAA revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

Concerning the application of the VCAA to this claim, the 
Board notes that § 3.156(a), the second sentence of 
§ 3.159(c), and 3.159(c)(4)(3) were amended at 66 Fed. 
Regulations, 45620 (2001).  These amendments, however, apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  As the claim now under consideration 
by the Board on appeal was initiated prior to that date, the 
amendments do not apply to this matter. 

Regardless, after a thorough review of the claims file, the 
Board finds that there has been substantial compliance with 
the notice and assistance provisions of the VCAA and its 
implementing regulations.  Attempts have been made to obtain 
evidence identified as material to the claim.  

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to the VCAA in the first 
instance.  VA has met its obligations to the veteran under 
the VCAA.  Moreover, the veteran and his representative have 
been offered the opportunity to submit evidence and argument 
for the issue on appeal, and they have done so.  In view of 
the foregoing, the Board finds that the veteran will not be 
prejudiced by its actions and that a remand for consideration 
of the application of the VCAA to his claim by the RO would 
only serve to further delay resolution of his appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board notes that the veteran testified in July 2000 that 
he wanted to submit a statement from his physician, who had 
recommended a total knee replacement.  The record was left 
open for 90 days to allow the veteran to procure this 
statement and any other additional evidence.  None was 
received prior to the Board's December 2000 decision.

In February 2002, the Board received copies of additional VA 
outpatient records from the veteran's representative.  He 
specifically requested that the Board return this case to the 
RO for review of the newly submitted evidence and 
consideration of the VCAA. 

When the Board notified the veteran in October 2001 that the 
Court had remanded his case to the Board and that he could 
submit additional evidence, the Board also notified the 
veteran that in order for the Board to review the evidence he 
must submit a waiver of RO consideration, and, if not, the 
additional evidence would be submitted to the RO for initial 
review, citing 38 C.F.R. § 20.1304(c).

Since October 2001, however, significant changes were made in 
VA's Appeals Regulations (38 C.F.R. Part 19) and the Board's 
Rules of Practice (38 C.F.R. Part 20).  In part, 38 C.F.R. 
§ 20.1304 has been amended.  The revised 38 C.F.R. § 20.1304, 
effective February 22, 2002, eliminates the requirement that 
the evidence the Board receives be referred to the RO for 
consideration and issuance of a SSOC, if there is no waiver 
of the right by the appellant or representative.  See 67 Fed. 
Reg. 3,009, 3,104 - 5 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.1304).  These amendments apply to appeals for 
which the notice of disagreement was filed on or after 
February 22, 2002, and to appeals pending, whether at the 
Board, the United States Court of Appeals for Veterans 
Claims, or the United States Court of Appeals for the Federal 
Circuit, on February 22, 2002.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The service medical records show that in August 1968, within 
eight days of enlistment into active duty, the veteran 
complained of dislocation of the left knee.  In reporting his 
medical history, he stated that he twisted his knee in 1964 
and was informed that he tore ligaments.  An August 1968 
Medical Board Report reflects a diagnosis of internal 
derangement of the left knee.  It was noted that the left 
knee disability existed prior to service and was not 
aggravated by military service.  

In March 1992, in denying the claim for service connection, 
the RO noted that the evidence demonstrated that the 
veteran's left knee disability pre-existed his active service 
and was not aggravated by his active service.  The RO 
declined to reopen the previously denied claim for service 
connection for a left knee disability in an April 1998 rating 
decision on the basis that the veteran had not submitted new 
and material evidence.

Pertinent evidence associated with the claims file since the 
RO's April 1998 decision includes:  (1) the veteran's 
statements, and testimony; (2) service personnel records 
consisting of a Discharge Appointment and Clearance Slip, 
dated in August 1968, and a EPTS Medical Processing Division 
statement, undated; (3) private medical records dated from 
January 1969 through August 1970; (4) a statement proffered 
by the veteran's physician, Rustom E. Mody, M.D., and dated 
in December 1998; and (5) VA outpatient records dated between 
1998 and 2001 reflecting treatment for mostly unrelated 
disorders.  For reasons explained below, the Board finds that 
while some of this evidence is new, it is not material.

The veteran's written statements and testimony regarding his 
left knee disorder, for the most part, basically recount his 
earlier statements.  They are in essence cumulative and 
redundant.  The veteran continues to suggest that he has a 
chronic left knee disability that resulted from an injury 
sustained in basic training.  However, the medical evidence 
of record indicates that he had a left knee disability that 
existed prior to service and was not aggravated by military 
service.  I find the clinical evidence more probative in this 
regard.  Also, the Court has held that lay assertions of 
medical causation cannot suffice to reopen a claim under 
38 U.S.C.A. § 5108 (West 1991).  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

The Board also considered the duplicate copies of medical and 
service personnel records.  Duplicate copies of records 
previously considered, such as the copies of medical records, 
are not considered "new" evidence.  As they have been 
previously considered, they do not add to the evidentiary 
picture.  Where the evidence is not new, it is not necessary 
to determine whether it is "material."  Bielby v. Brown, 7 
Vet. App. 260, 264 (1994); see also Manio, 1 Vet. App. at 
145.

However, some of the private medical records, and Dr. Mody's 
statement, are new, but only in the sense that they were not 
part of the record at the time of the April 1998 decision.  
This evidence is, in fact, cumulative of other evidence 
available at the time.  Furthermore, the private medical 
records and statements, as well as the VA outpatient records 
- documenting post-service treatment for a left knee 
disability -- are not material in that they do not tend to 
show that the veteran's current left knee disability is the 
result of his active duty or, in the alternative, is the 
result of inservice aggravation of any pre-existing left knee 
condition.  In particular, Dr. Mody's statement indicates 
only that he has treated the veteran for various conditions, 
including osteoarthritis of both knee joints, since April 
1991.  He does not opine that the veteran's left knee 
condition is the result of his active service, or otherwise 
indicate that the disability is the result of inservice 
aggravation of any pre-existing left knee condition.  In 
other words, this evidence does not address the reasoning 
offered in support of the prior decision.  It has no bearing 
on the issue of service incurrence and, therefore, is not 
material.  See Shoop v. Derwinski, 3 Vet. App. 45, 47 (1992).  
The Board's review does not disclose any evidence that is 
both new and material.  Since the veteran has not submitted 
new and material evidence, VA does not have jurisdiction to 
reopen the claim and consider it again.  38 U.S.C.A. §§ 5108, 
7104, 7105; see, Barnett v. Brown, 83 F.3d, 1380, 1384 (Fed. 
Circuit 1996).


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for the 
residuals of a left knee disability, the benefits sought on 
appeal are denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

